Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 1 of 6




                    EXHIBIT 81
Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 2 of 6
Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 3 of 6
Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 4 of 6
Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 5 of 6
Case 0:20-cv-60416-AMC Document 97-81 Entered on FLSD Docket 07/09/2021 Page 6 of 6
